REASONS FOR ALLOWANCE
Status of Claims
Claims 1, 5, 8, 12, 13, 15, and 19-20 are amended.
Claims 7 and 14 are canceled
Claims 1-6, 8-13, and 15-21 (renumbered claims 1-19) are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2020, 28 April 2020, 5 May 2020, 15 March 2021, 1 April 2021, 7 May 2021, 12 May 2021, 19 May 2021, and 13 August 2021 were considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-21 (renumbered 1-19) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Metral, Troesch, Metnick, Tan, and Bishop discloses as discussed in the action mailed 8 March 2021. However, the combination of Metral, Troesch, Metnick, Tan, and Bishop fails to disclose at least “a near-field communication signal from a mobile computing device comprising an embedded secure element (eSE) that stores an APP public key and an APP private key” and “retrieving, by the entrance control device, the 
Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of performing and economic transaction which is encompassed by the abstract idea of methods of organizing human activity.
However, the recited additional elements place the recited abstract idea into practical application. Specifically, the process of storing an offline unsettled transaction log protected via an encrypted TAC to be later decrypted by a credit payment authorization server for settlement of offline transaction in tach from, provides an overall improvement to the security of transaction terminals in addition to allowing it to operate offline by improving transaction settlement security and processing load management.
Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. Additionally, the examiner can be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3699